                 Case 19-17398-btb         Doc 57       Entered 09/15/20 08:32:59            Page 1 of 1

Form ntcabuse

                                    UNITED STATES BANKRUPTCY COURT


District of Nevada

                                               Case No.: 19−17398−btb
                                                     Chapter: 7
                                             Judge: BRUCE T. BEESLEY

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   PERLA MARIA MEREZKO
   aka PERLA GABARRE, aka PERLA
   MACIAS
   7813 RIVIERA BEACH DRIVE
   LAS VEGAS, NV 89128
Social Security / Individual Taxpayer ID No.:
   xxx−xx−2063
Employer Tax ID / Other nos.:


                                       STATEMENT OF PRESUMED ABUSE



As required by 11 U.S.C. Section 704(b)(1)(A), the United States Trustee has reviewed the materials filed by the
debtor(s). Having considered these materials in reference to the criteria set forth in 11 U.S.C. Section 707(b)(2)(A),
and, pursuant to 11 U.S.C. Section 704(b)(2), the United States Trustee has determined that: (1) the debtor's(s') case
should be presumed to be an abuse under section 707(b); and (2) the product of the debtor's current monthly income,
multiplied by 12, is not less than the requirements specified in section 704(b)(2)(A) or (B). As required by 11 U.S.C.
Section 704(b)(2) the United States Trustee shall, not later than 30 days after the date of this Statement's filing, either
file a motion to dismiss or convert under section 707(b) or file a statement setting forth the reasons the United States
Trustee does not consider such a motion to be appropriate. Debtor(s) may rebut the presumption of abuse only if
special circumstances can be demonstrated as set forth in 11 U.S.C. Section 707(b)(2)(B). (STROZZA (md),
NICHOLAS)

Dated: 9/17/20
                                                              United States Trustee
